Title: Thomas Jefferson to Benjamin Rush, 5 December 1811
From: Jefferson, Thomas
To: Rush, Benjamin


          
                  Dear Sir 
                   
                     Poplar Forest 
                     Dec. 5. 11.
           
		  While at Monticello I am so much engrossed by business or society that I can only write on matters of strong urgency. here I have leisure, as I have every where the disposition to think of my friends.
			 
		  I recur
			 therefore to the subject of your kind letters relating to mr Adams and myself, which a late occurrence has again presented to me.  I communicated to you the correspondence which had parted mrs Adams and myself, in proof that I could not give friendship in exchange for such sentiments as she had recently taken up towards myself, and avowed & maintained in her letters to me. nothing
			 but a total renunciation of these could admit a reconciliation, and that could be cordial only in proportion as the return to antient opinions was believed sincere. in these jaundiced sentiments
			 of
			 hers I had associated mr Adams, knowing the weight which her opinions had with him, and notwithstanding she declared in her letters that they were not communicated to him. a late incident has satisfied me that I wronged
			 him as well as her in not yielding entire confidence to this assurance on her part. 
			 
			 two of the mr Coles, my neighbors and friends, brothers
                   to the one who
			 lived with me as Secretary at Washington, took a tour to the Northward during the last summer. in Boston they fell into company with mr Adams, & by his invitation passed a day with him at Braintree. he spoke out to them every thing which came uppermost, & as it occurred to his mind, without any reserve; and seemed most disposed to dwell on those things which happened during his own
			 administration. he spoke of his masters, as he called his heads of departments, as acting above his controul, & often against his opinions. among many other topics, he adverted to the unprincipled licenciousness of the press against myself, adding ‘I always loved Jefferson, and still love him’—this is enough for me. I only needed this knolege to revive towards him all the affections of the most cordial moments of our lives. changing a single word only in Dr 
                  Franklin’s character of him, I knew him to be always an honest man, often a great one, but sometimes incorrect & precipitate in his judgments: and it is known to those who have ever heard me speak of mr Adams, that I have ever done him justice myself, and defended him when assailed by others, with the single exception as to his political opinions. but with a man possessing so many other
			 estimable qualities, why should we be dissocialized by mere differences of opinion in politics, in religion in philosophy, or any thing else. his opinions are as honestly formed as my own. our different views of the same subject are the result
			 of a difference in our organisation & experience. I never withdrew from the society of any man on this account, altho’ many have done it from me; much less should I do it with from one with whom I had gone thro’, with hand & heart, so many trying scenes. I wish therefore but for an apposite occasion to express to mr Adams my unchanged affections for him. there is an awkwardness which hangs over the resuming a correspondence so long discontinued, unless something could arise which should call for a letter.
			 time and chance may
			 perhaps generate such an occasion, of which I shall not be wanting in promptitude to avail myself. from this fusion of mutual affections, mrs Adams is of course separated. it will only be necessary that I never name her. in your letters to mr Adams you can perhaps suggest my continued cordiality towards him, & knowing this, should an occasion of writing, first present itself to him, he will perhaps avail himself of it, as I certainly will should it first occur to me. no ground for jealousy now existing, he will certainly give fair play to the natural warmth of his heart. perhaps I may open the way in some letter to my old friend Gerry, who I know is in habits of the greatest intimacy with him.
          I have thus, my friend, laid open my heart to you, because you were  so kind as to take an interest in healing again revolutionary affections, which have ceased in expression only, but not in their existence. God ever bless you and preserve you in life & health.
          
            Th:
            Jefferson
        